Schultheis, J.
(dissenting) — Chad Hilderbrandt was brought to trial more than 90 days after his constructive arraignment date in district court for vehicular assault. The majority opinion subtracts from the 90 days the time that elapsed between the Spokane Police Department’s request of Stevens County authorities to locate Mr. Hilderbrandt, and the date of his arrest. I dissent because the record indicates that the State could have arrested Mr. Hilderbrandt much sooner if it had exercised good faith and due diligence. Specifically, the Spokane Police Department, the Spokane County Prosecutor’s Office, and the Spokane County District Court had on file Mr. Hilderbrandt’s correct Spokane address in connection with a different charge— driving while under the influence (DUI) — that was pending *55at the same time as the vehicular assault charge.
Under CrR 3.3(c)(2), when the State initiates criminal proceedings in district court, it must bring the defendant to trial within either 60 or 90 days from the date of arraignment, depending upon the defendant’s custody status. The time limitation is tolled, however, during periods in which the prosecutor is unable to secure the defendant’s presence even though he or she has acted in good faith and with due diligence toward that end. State v. Greenwood, 120 Wn.2d 585, 600-01, 845 P.2d 971 (1993). Generally, due diligence requires only that the prosecutor make a reasonable effort to obtain the defendant’s presence in court — a determination that necessarily turns on the facts of each case. Id. at 601.
Here, Mr. Hilderbrandt appeared in Spokane County District Court on the DUI charge on November 10, 1999; December 18, 1999; and January 12, 2000. The State filed the complaint charging Mr. Hilderbrandt with vehicular assault on December 14, 1999. It is undisputed that the court had Mr. Hilderbrandt’s correct address on the DUI charge, because he received notices on that charge from the court. Yet the prosecutor asserts that neither his office, the police department, nor the court had available any method to crosscheck its records and thereby obtain Mr. Hilderbrandt’s correct address from the contemporaneous DUI prosecution. The prosecutor therefore argues that the State acted with due diligence when it relied totally upon an address Mr. Hilderbrandt gave two years earlier, on the date of the alleged vehicular assault. Even with respect to the old address, the record does not indicate that any law enforcement authority made contact with Mr. Hilderbrandt’s mother during this time, although she still lived there and knew Mr. Hilderbrandt’s current address.
In my view, these facts do not evidence good faith and due diligence on the part of the State. Consequently, I would reverse Mr. Hilderbrandt’s conviction for vehicular assault and dismiss that charge for violation of the speedy trial rule.
Review denied at 146 Wn.2d 1015 (2002).